DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second bearing being preloaded by a spring” of claim 1; “preloaded towards” of claim 8; “preloaded” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims afdasdfasdfa is/are rejected under 35 U.S.C. 103 as being unpatentable over Riepold (WO 2014135382 A1).
Regarding claim 1, Riepold teaches a power steering system comprising: a worm gear (4); and a worm (3) extending along a worm axis between a first worm end (end with bearing 10) and a second worm end (end with bearing 5), the worm in meshed engagement with the worm gear (seen in fig.1), the worm is rotatably supported by a first bearing (10) and a second bearing (5), the first bearing defining a first bearing bore (seen in fig.1) that extends along a first bearing axis and the second bearing defining a second bearing bore (evident from fig.1) that extends along a second bearing axis and is offset from the first bearing bore (depending on the position of the second bearing it would be offset much like Applicant’s bore), at least one of the first bearing and the second bearing being preloaded by a spring (7), and the first bearing and the second bearing are configured to move to become becoming coaxial with each other along a shared bearing axis in response to a load applied to at least one of the first bearing and the second bearing (as evident in fig.1 and the disclosure, the second bearing is a floating bearing which is designed to be responsive to load and pivot accordingly so as to maintain a desired meshing engagement between the worm and the worm wheel).  
While Riepold highly suggests that the position of the bearing is readily adjustable via the spring mechanism and the respective initial position of the worm and worm wheel, Riepold does 
Riepold however teaches and suggests that the second bearing (5) is preloaded by the spring bias of spring (7) which allows the worm (3) to move as indicated in fig.1 and thus the toothing play can be kept constant by means of this biasing means throughout the service life of the transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to preloaded the second bearing so as to be axially offset, for example, more closely towards the worm wheel if that would be the desired amount of play as evident and suggested by Riepold. In addition, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success would have been obvious. See MPEP 2143.  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention it is readily apparent that Riepold already considers the axial offset location as a possible and preditable solution and this is known in the use of similar floating bearing technology. One having ordinary skill in the art would readily be able to preload the spring to any desired position using this technology. This is also evidenced in the cited art of record, as well as notably WO 2006051034 A1 which discusses how the position of a floating bearing may be adjusted as desired.
	Regarding claim 2, Riepold teaches the system of claim 1, wherein the first bearing bore is offset in a first direction and the second bearing bore is offset in a second direction opposite the first direction (evident from fig.1, one being higher or lower than the other would satisfy this requirement).  

Regarding claim 4, Riepold teaches the system of claim 3, wherein responsive to the load applied to at least one of the first bearing and the second bearing, the worm angle approaches zero (due to the bias of the spring, the angle would approach zero if a load pushes the angle up from its lower preloaded position).  
Regarding claim 5, Riepold teaches the system of claim 1, wherein the first worm end at least partially extends into the first bearing bore (seen in fig.1).  
Regarding claim 6, Riepold teaches the system of claim 1, wherein the second worm end at least partially extends into the second bearing bore (seen in fig.1, the bore would be the space around the bearing).  
Regarding claim 7, Riepold teaches the system of claim 1, wherein the first bearing bore is sized to retain the first bearing in a fixed position and the second bearing bore is sized to provide clearance between at least one side of the second bearing and a surface of the second bearing bore (evident from fig.1).  
Regarding claim 8, Riepold teaches a power steering assembly comprising: a housing; a first bearing disposed within the housing and defining a first central axis; a second bearing disposed within the housing and defining a second central axis offset from the first central axis, the first bearing and the second bearing being arranged with the housing such that the second bearing is movable to align the first central axis with the second central axis responsive to a load applied to the second bearing; a worm at least partially disposed within the housing and including a threaded portion, the worm extending between and supported by the first 
While Riepold highly suggests that the position of the bearing is readily adjustable via the spring mechanism and the respective initial position of the worm and worm wheel, Riepold does not explicitly state the bearing is preloaded by a spring such that the first bearing and second bearing are axially offset.
Riepold however teaches and suggests that the second bearing (5) is preloaded by the spring bias of spring (7) which allows the worm (3) to move as indicated in fig.1 and thus the toothing play can be kept constant by means of this biasing means throughout the service life of the transmission.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to preloaded the second bearing so as to be axially offset, for example, more closely towards the worm wheel if that would be the desired amount of play as evident and suggested by Riepold. In addition, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success would have been obvious. See MPEP 2143.  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention it is readily apparent that Riepold already considers the axial offset location as a possible and preditable solution and this is known in the use of similar floating bearing technology. One having ordinary skill in the art would readily be able to preload the spring to any desired position using this technology. This is also evidenced in the cited art of record, as well as notably WO 2006051034 A1 which discusses how the position of a floating bearing may be adjusted as desired.
Regarding claim 9, Riepold teaches the assembly of claim 8, wherein the housing comprises a first bore to receive the first bearing and a second bore to receive the second bearing, the first bore sized to retain the first bearing in a fixed position and the second bore sized to provide clearance between at least one side of the second bearing and a surface of the second bore (evident from fig.1).  
	Regarding claim 10, Riepold teaches the assembly of claim 9, wherein the clearance between the at least one side of the second bearing and the surface of the second bore is sized such that the second bearing may move to align the second central axis with the first central axis (evident from fig.1).  
Regarding claim 11, Riepold teaches the assembly of claim 9, wherein the worm includes a first worm end and a second worm end, the first worm end at least partially extending into the first bore (seen in fig.1).  
Regarding claim 12, Riepold teaches the assembly of claim 9, wherein the worm includes a first worm end and a second worm end, the second worm end at least partially extending into the second bore (evident from fig.1).  
Regarding claim 13, Riepold teaches the assembly of claim 8, wherein the second central axis is offset from the first central axis such that responsive to the load being greater than a load threshold, the second bearing moves so the first central axis and the second central axis are coaxial (due to the bias of the spring, the angle would approach zero if a load pushes the angle up from its lower preloaded position). 
Regarding claim 14, Riepold teaches the assembly of claim 8, wherein the second bearing defines a bearing centerline oriented substantially transverse to the first central axis (seen in fig.1).  
Regarding claims 15-18 and 20; all these limitations have already been addressed in previous claims and/or are readily evident in fig.1 of the Riepold. Please read above for rejections of these limitations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656